Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Final Office action. In response to communications received 10/28/2020, Applicant, on 1/28/2021, amended claims 1, 5, 8, 12, 14 and 18. Claims 3-4, 6, 9 and 15 are canceled. Claims 21-25 are new. Claims 1-2, 5, 7-8, 10-14 and 16-25 remain pending in this application and have been rejected below.

Response to Amendment
Applicant’s amendments and arguments have been considered. However, the 101 rejection remains and is updated below.
Applicant’s amendments and arguments have been considered. However, the 103 rejection remains and is updated below.

Response to Argument
With respect to the 101 arguments, Applicant argues that the additional limitations of claim 1 integrate the alleged judicial exception into a practical application (See Remarks at pg. 11). Specifically, Applicant alleges that Examiner “relied on different abstract ideas,” without identifying a single abstract idea recognized in the MPEP (See Remarks at pg. 12). Also, Applicant alleges that the specific limitation requiring to send a display category to a digital product display device associated with the product wherein the display category represents a real-time measure of location-based consumer popularity of the product constitutes improvements in the field of retail management systems and integrates the alleged judicial exception into a practical application (See Remarks pgs. 13-15). However, Examiner respectfully disagrees. Examiner first notes that a claim may contain more than one idea. Also, in the 101 rejection, Examiner identified the specific claim limitations that recite certain methods of organizing human activity. As presented in the MPEP 2106.04(a)(2), computing device, digital product display device, computer program product or system for receiving data, processing data, storing data, displaying data and repeating steps is merely implementing the abstract idea in the manner of “apply it.”

Also, with respect to the 101 arguments, Applicant argues that the limitations of the independent claims are not well-understood, routine or conventional and constitute significantly more than the alleged judicial exception (See Remarks at pgs. 15-16, 18-19 and 21-22). However, Examiner respectfully disagrees. Examiner notes that the analysis of the streaming digital video data provides no improvement to the actual functions of the retail management computing system. The analysis of streaming digital video data to identify consumer actions is a means of processing data to identify consumer sales activities and behaviors. Therefore, such analysis of the streaming digital video data recites the judicial exception of organizing human activity. Also, Applicant alleges that “the analysis of streaming digital video data does not constitute simply applying one of the alleged abstract ideas using a generic computer” (See Remarks at pgs. 16-17, 21 and 25). However, in several instances of the Applicant’s Specification, it has been made evident that the present invention is implemented “at any possible technical detail level of integration” and a “computer system 12 may be described in the general context of computer system executable instructions, such as program modules, being executed by a computer system… computer system 12 in computing infrastructure 10 is shown in the form of a general-purpose computing device” (See Applicant Specification, ¶0016 and 0026-0027). Examiner concedes that the use of a generic computer does not render patent eligible claims ineligible. However, the claimed additional elements, in the instant application, merely implement the abstract idea in the manner of “apply it” and do not provide 'something more' to make the claimed invention patent eligible. See the updated 101 rejection below.
Also, with respect to the 101 arguments, Applicant argues that all limitations of claim 8 were not addressed (See Remarks at pg. 17). Specifically, Applicant alleges that Examiner did not address the limitation, “calculating an implicit popularity number for the product based on the weighted aggregated action event data, wherein the calculating the implicit popularity number is performed in an ongoing or periodic basis such that the implicit popularity number is continuously or periodically updated based on the real-time consumer action data.” However, Examiner notes that this limitation was identified as part of the abstract idea of certain methods of organizing human activity, such that a popularity number is determined based on the perceived and aggregated consumer behaviors. Examiner also notes that the periodic or continuous basis in which a number is calculated is merely a timeframe set to the analysis/updating of that calculation and repetitive calculations do not practically apply an abstract idea.

With respect to the 101 arguments, Applicant argues that the additional limitations of claims 8 and 14 integrate the alleged judicial exception into a practical application (See Remarks at pg. 18 and 20-21). Specifically, Applicant alleges "determine an emotion based on the weighted aggregated action event data for the product" and "select an emoticon associated with the emotion", wherein a display category sent to a digital product display device associated with a product "includes the emoticon and represents a measure of consumer popularity of the product" integrate the judicial exception into a practical application (See Remarks at pg. 18 and 20-21). However, Examiner respectfully disagrees. Examiner notes that the determination of an emotion is merely a metric or rating applied to observed consumer event data and therefore a recitation of organizing human activity. As explained above, Examiner identified that the use of a computing device to send a display category to a digital product display device is not integrated into a practical application because the use of a computing device, digital product display device, computer program product or system for receiving data, processing data, storing data, displaying data and repeating steps is merely implementing the abstract idea in the manner of “apply it.”

With respect to the 103 arguments, Applicant argues that the applied art does not teach or suggest determining a product category, determining a subset of the set of consumer actions associated with the product category, then aggregating the subset of actions to product aggregated action event data related to the product for multiple consumers over time of claim 1 (See Remarks at pgs. 23-24). However, Examiner respectfully disagrees. Examiner notes that Hershey determines consumer shopping actions with respect to a product of a determined category. These shopping actions associated with the product category are categorized in factor subsets such as navigating time, spending time, etc. This data of consumer actions can be aggregated among multiple shoppers over time. Therefore, Examiner reasonably interprets that Hershey’s disclosure is sufficient to teach, suggest, or encompass directed to the above claimed language. See the updated 103 rejection below. 

Also, with respect to the 103 arguments, Applicant argues that the cited reference do not teach the amended claim 8 and 14 features: “determine an emotion based on the weighted aggregated action event data for the product” and “select an emotion based on the weighted aggregated action event data for the product” and select an emoticon associated with the emotion,” wherein a display category sent to a digital product display device associated with a product “includes the emoticon and represents a measure of consumer popularity of the product” (See Remarks at pgs. 25-26 and 28). Examiner notes this argument is now moot, as the rejection has been updated to be rejected by Hershey et al. (US Patent, 10,354,262, hereinafter referred to as Hershey) in view of Schiffman et al. (US Patent Application Publication, 2014/0164190, hereinafter referred to as Schiffman) in further view of Agara et al. (US Patent Application Publication, 2015/0348059, hereinafter referred to as Agara) in further view of Hurewitz (US Patent Application Publication, 2014/0365334) in even further view of Siegel (US Patent, 7,814,029).

Also, with respect to the 103 arguments, Applicant argues that Hershey does not teach “calculating an implicit popularity number is performed in an ongoing or periodic basis such that the implicit popularity number is continuously or periodically updated based on the real-time consumer action data” (See Remarks at pgs. 26-27). However, Examiner respectfully disagrees. Examiner notes that Hershey disclosure continuously tracks the actions and behaviors of shoppers and updates calculates an affinity or popularity metric upon periodic input of currently tracked shopper data, which is sufficient to teach, suggest, or encompass directed to the above claimed language. See the following rejection: (Hershey: Col. 6, lines 50-65: A shopper profile can collects shopper events respective to a product of brand. The tracking of shoppers can occur continuously and can be aggregated across many shoppers.  Data can be collected from a single location, or across many locations, and then aggregated into the Shopper Database for further analysis, where measurements and metrics can be derived based on a product or brand, such as Brand/Product affinity (See Col. 26). See Col. 25-26 where current [real-time] shopper profile data can update the existing profile data with the new measurements iteratively over time. According to the updated inputs to the shopper profile data, a Brand/Product Affinity is calculated.). To provide additional clarification, the Applicant’s Specification in ¶0051 describes the implicit popularity of the product as a “measure of consumer popularity.” Therefore, a Brand/Product Affinity Index as described in Hershey that identifies how often a brand or product is purchased compared to other brands or products is a “measure of consumer popularity.” 

Claim Objections
Claim 25 is objected to because of the following informalities:  Claim 25 does not begin with a capital letter. See MPEP 608.01(m), “Each claim begins with a capital letter and ends with a period.”    Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 5, 7-8, 10-14 and 16-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non- patentable subject matter. The claims are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

In accordance with Step 1, it is noted that the method recited in claims 1-2, 5, 7 and 21-25; the computer program product recited in claims 8 and 10-13; and the system recited in claims 14 and 16-20 are directed to a potentially eligible category of subject matter (i.e., processes, machine etc.). Therefore, claims 1-2, 5, 7-8, 10-14 and 16-25 satisfy Step 1 because they are directed to an eligible categories of subject matter.

In accordance with Step 2A, prong one, claims 1-2, 5, 7-8, 10-14 and 16-25 recite an abstract idea.
Specifically, the independent claim(s) recite(s): 

obtaining real-time consumer interaction data in the form of streaming digital video data from one or more cameras (at the retail location (Claim 14)), wherein the consumer interaction data is related to a product at the location and is based on physical actions of multiple consumers over a span of time at the location (or at the retail location (Claim 14)); 
identify consumer actions related to a product (at the retail location (Claim 14)) based on the consumer interaction data by analyzing the streaming digital video data… wherein the consumer actions comprise a plurality of different physical actions of multiple consumers over time (or in the retail environment (Claim 8) at the retail location (Claim 14)), the physical actions including stretching a hand toward a product;
	determining a product category of the product (Claim 1); 
determining that a subset of the set of consumer actions are key performance indicators associated with the product category (Claim 1);
aggregating the (the subset of the (Claim 1)) set of consumer actions by type of physical action over time thereby producing aggregated action event data related to the product (for the multiple consumers over the span of time at the location (Claim 1)); 
applying different predetermined weights to each of the respective types of physical actions in the aggregated action event data, thereby producing weighted aggregated action event data related to the product; 
calculating an implicit popularity number for the product based on the weighted aggregated action event data, (wherein the implicit popularity number is based on a total number of times each of the respective types of physical actions in the subset of the set of consumer actions is performed by the multiple consumers over the span of time at the location, the subset of the set of consumer actions being identified from the real-time consumer interaction data (Claim 1)); 
calculating an implicit popularity number for the product based on the weighted aggregated action event data, (wherein the calculating the implicit popularity number is performed in an ongoing or periodic basis such that the implicit popularity number is continuously or periodically updated based on the real-time consumer action data (Claim 8 and Claim 14)); 
determine an emotion based on the weighted aggregated action event data for the product (Claim 8 and 14); 
select an emoticon associated with the emotion (Claim 8 and 14);
sending a display category to a product and at the location based on the implicit popularity number, wherein the display category represents a measure of location-based consumer popularity of the product (wherein the display category includes the emoticon (Claim 8 and 14)).

The above-recited limitations viewed as an abstract idea recite certain methods of organizing human activity (viewed as an abstract idea is certain methods of organizing human activity (i.e. fundamental economic principles or practices; commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Specifically, the method of determining and aggregating consumer actions to calculate a popularity number of a product for display in a store is a method of determining customer business behaviors and sales activities to determine a popularity number for marketing and to improve business relations. Although the claims identify consumer actions by type of physical action, such as stretching a hand toward the product, this identification is merely an identification and collection of data retrieved from an analysis. 

According to Step 2A, prong two, this judicial exception is not integrated into a practical application because the use of a computing device, digital product display device, computer program product or system for receiving data, processing data [i.e. identifying consumer actions; aggregating consumer actions; apply different predetermined weights to each of the respective types of physical actions in the aggregated action event data, calculate an implicit popularity number based on the aggregated action event data; etc.], storing data, displaying data [i.e. sending the display category to the product display device based on the implicit popularity number] and repeating steps is merely implementing the abstract idea  in the manner of “apply it”. Additionally the use of consumer monitoring devices including one or more cameras to obtain consumer interaction data and the image recognition software to analyze streaming digital video are also means of valuing an idea (i.e. collecting and analyzing consumer actions) in the manner of “apply it”. 

The independent claims recite an abstract idea directed to methods of organizing human activity. The method of calculating and displaying popularity of products would clearly be a method of organizing human activity by consumer data utilization to calculate and display implicit popularity of products in a physical store [See Specification ¶0001]. Using a computer to receive, process, store and display the data resulting from this kind of organization and evaluative analysis merely implements the abstract idea in the manner of “apply it.” The claimed limitations of a system are constraining the abstract idea to a particular technological environment. This is not a technical or technological problem but is rather in the realm of commercial interactions (including marketing or sales activities or behaviors and business relations) and therefore an abstract idea.

In accordance with Step 2B, the claims only recites the additional elements – a computing device; a display device; a computer program product comprising computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device; a CPU, a computer readable memory; a computer readable storage medium associated with a computing device; monitoring devices including one or more cameras; one or more monitoring devices… consisting of video cameras, motion detecting sensors and combinations thereof; and a digital product display located on a product are recited at a high-level of generality (i.e., as a generic computing components performing a generic computer functions of calculating and displaying implicit popularity of products) such that it amounts no more than mere instructions to apply the exception using a generic computer component. When considering these additional elements as an ordered combination, the additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, when considered as a whole, merely use conventional computer components to receive and process data and thus do not provide an inventive concept in the claims. Further, as evidence of generic computer implementation and an indication that the claimed invention does not amount to significantly more,, it is first noted that the courts have recognized that “receiving, processing, and storing data” (i.e. monitoring devices including one or more cameras to record consumer interaction data; analyzing the streaming digital video data using image recognition software;  etc.); “performing repetitive calculations” and “receiving or transmitting data over a network, e.g., using the Internet to gather data” to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner ((MPEP 2106.05d (II)). Also, as noted in the Applicant’s Specification, “The present invention may be a system, a method, and/or a computer program product at any possible technical detail level of integration. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention. The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing… These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks… In computing infrastructure 10 there is a computer system (or server) 12, which is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system 12 include, but are not limited to, personal computer systems, server computer systems, thin clients, thick clients, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributed cloud computing environments that include any of the above systems or devices, and the like. Computer system 12 may be described in the general context of computer system executable instructions, such as program modules, being executed by a computer system… computer system 12 in computing infrastructure 10 is shown in the form of a general-purpose computing device. The components of computer system 12 may include, but are not limited to, one or more processors or processing units (e.g., CPU) 16, a system memory 28, and a bus 18 that couples various system components including system memory 28 to processor 16.” (See Specification, ¶0016-0027). From the interpretation of the Specification and the MPEP, the claimed additional physical elements perform functions of the claimed invention that are operable on a general-purpose computer. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Further, the dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.

The dependent claims do not remedy these deficiencies.

Claims 5, 7, 10-11, 16-17, 21 recite limitations which further limit the processing or analysis of consumer actions.

Claims 12, 18-19 and 23-24 recite limitations which further limit the claimed data related to products and consumer actions.

Claims 13, 20 and 25 recite limitations which further limit transmitting and updating product information.  

Claim 22 further limits the processing or analysis of consumer actions; the claimed data related to products and consumer actions; and the transmitting and updating product information.

Using a computing device, a computer program product and a computer system to perform the data receiving, transmitting, processing, displaying and storing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more.

Taken as a whole and in any ordered limitation, the claimed invention clearly recites an abstract idea whose implementation is merely in the manner of “apply it” and thus fails to integrate the abstract idea into a practical exception and therefore is not patent eligible under 35 USC 101.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 5, 7, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hershey et al. (US Patent, 10,354,262, hereinafter referred to as Hershey) in view of Schiffman et al. (US Patent Application Publication, 2014/0164190, hereinafter referred to as Schiffman) in further view of Agara et al. (US Patent Application Publication, 2015/0348059, hereinafter referred to as Agara) in even further view of Siegel (US Patent, 7,814,029).

As per Claim 1, Hershey discloses a computer-implemented method, comprising: 

a)	obtaining, by a computing device, real-time consumer interaction data in the form of streaming digital video data from one or more cameras at a location via a network connection, wherein the consumer interaction data is related to a product at the location and is based on physical actions of multiple consumers over a span of time at the location (Hershey: Fig. 3-4, 19-21 and Cols. 2, 5, 8, 13, 18-19 and 24: A shopper who visits multiple retail locations in a geographic area. The geographic area can be a town, city, region, county, statistical area, or reflect a wider area such as a metropolis, multi-city, state, or multi-state area. The present invention can track the shopper's behavior as she visits each location, and aggregate the results in a single database (See Col. 5). A deployment of cameras and signal sensors continuously recognize and track shopper behavior [consumer interaction data] at a location or a plurality of locations. As an example of shopper behavior, the time a user spends to choose a particular product or brand can be detected. Analysis of shopper behavior can be aggregated over a plurality of shoppers. See Fig. 20-21 for the vision sensors and areas of interest including entrance, checkout and exit can be covered by Wi-Fi sensors [network]. Also, Fig. 22 shows an example of partial video and partial mobile coverage configuration. In this configuration, areas of interest 1902A-B including entrance, checkout, and exit can be covered by overlapping Wi-Fi and vision sensors, such sensors capture a stream of images (See Col. 8). The vision sensors track a shopper and their current trajectory through the store, such that the shopper trajectory can indicate the direction a shopper moves (See 13 (lines 1-40) and 24 (lines 4-12).);

b)	identifying, by the computing device, a set of consumer actions related to the product based on the consumer interaction data by analyzing the streaming digital video data using image recognition software, wherein the set of consumer actions comprise a plurality of different physical actions of the multiple consumers over a span of time at the location (Hershey: Figs. 2, 10, 20-22 and Col. 2, 4-8, 19 22 and 26: A deployment of cameras and signal sensors continuously recognize and track shopper behavior [consumer interaction data] at a location or a plurality of locations (See Col. 2). See Fig. 20-21 for the vision sensors and areas of interest including entrance, checkout and exit can be covered by Wi-Fi sensors. Also, Fig. 22 shows an example of partial video and partial mobile coverage configuration. In this configuration, areas of interest 1902A-B including entrance, checkout, and exit can be covered by overlapping Wi-Fi and vision sensors. The camera deployment captures a constant stream of images. From the stream of images, multiple image recognition modules such as a visual feature extractor, body feature extractor face detector, etc. are used to detect and create shopper data (See Cols. 7-8). The Shopper Behavior Trackers for each retail location (see embodiments 302, 304, and 306) can track shoppers from the moment they enter the store to the time they exit. Data created by Shopper Behavior Trackers at each location can be stored in the Shopper DB, which aggregates and stores the data across all channels (See Col. 5). In-store behavior analytics measure the behavior of shoppers to provide a measurement on how category and brand buying decisions being made.  Shoppers’s trajectory and decisions to purchase an item at-shelf or pre-shelf can be tracked. Tracking shoppers is presented for tracking shoppers one at a time, the tracking to produce aggregated results across many shoppers can occur for all shoppers, over time. Data can be collected from a single location, or across many locations, and then aggregated into the Shopper Database (Shopper DB) for further analysis (See Col. 6). See Fig. 27 for specific shopper actions being recorded.); 

c)	determining, by the computing device, a product category of the product (Hershey: Col. 21 (lines 50-67), Col. 22 (lines 1-13 and 37-49): Data regarding a determination of a decision to purchase an item includes a determined product category and category based factors. Category based factors include a time spent engaging or shopping in a product category. See computing device in Col. 32, lines 39-60.); 

d)	determining, by the computing device, that a subset of the set of consumer actions are key performance indicators associated with the product category (Hershey: Col. 21 (lines 50-67), Col. 22 (lines 1-13 and 24-49): Data regarding a determination of a decision to purchase an item includes a determined product category and category based factors. Category based factors include a time spent engaging or shopping in a product category. Specifically, a total category based shopping time can be determined for a product category. Individual factors of the total category based shopping time, such as navigating time (i.e. time navigating a categorical shopping aisle) and spending (i.e. time a shopper spends engaging with a product category) [subset of a set of consumer actions], can also be determined. See computing device in Col. 32, lines 39-60.);

e)	aggregating, by the computing device, the subset of consumer actions by type of physical action over time, thereby producing aggregated action event data related to the product for the multiple consumers over the span of time at the location (Hershey: Figs. 2-6 and Col. 4-7, Col. 21 (lines 50-67), Col. 22 (lines 1-13 and 24-49) and 30: Tracking shoppers is presented for tracking shoppers one at a time, the tracking to produce aggregated results across many shoppers can occur continuously, for all shoppers, over time. Data regarding a determination of a decision to purchase an item includes a determined product category and category based factors. Category based factors include a time spent engaging or shopping in a product category. Specifically, a total category based shopping time can be determined for a product category. Individual factors of the total category based shopping time, such as navigating time (i.e. time navigating a categorical shopping aisle) and spending (i.e. time a shopper spends engaging with a product category) [subset of a set of consumer actions], can also be determined. Data can be collected from a single location, or across many locations, and then aggregated into the Shopper Database for further analysis, where measurements and metrics can be derived based on a product or brand. Specifically, the shopper measurements and metrics can include per-week and per-month frequency of shopping visits to a store  [over time at a location] or to all stores, per-category and per-store time spent, per-category and per-store money spent, etc. The measurements and metrics for the shopper are collected based on a collection of physical and contextual attributes. The contextual attributes can describe any interactions made between a shopper and the surrounding marketing elements of a store such as displays and items, for example, visual attention, physical contact, and more high-level various shopping actions including comparing products, reading labels, waiting in a line, etc. [set of consumer actions].); 

f)	types of physical actions in the aggregated action event data, thereby producing aggregated action event data related to the product for the multiple consumers over the span of time at the location (Hershey: Figs. 2-6 and Col. 4-7 and 30: Tracking shoppers is presented for tracking shoppers one at a time, the tracking to produce aggregated results across many shoppers can occur continuously, for all shoppers, over time. Data can be collected from a single location, or across many locations, and then aggregated into the Shopper Database for further analysis, where measurements and metrics can be derived based on a product or brand. Specifically, the shopper measurements and metrics can include per-week and per-month frequency  of shopping visits to a store [over time at a location] or to all stores, per-category and per-store time spent, per-category and per-store money spent, etc. The measurements and metrics for the shopper are collected based on a collection of physical and contextual attributes. The contextual attributes can describe any interactions made between a shopper and the surrounding marketing elements of a store such as displays and items, for example, visual attention, physical contact, and more high-level various shopping actions including comparing products, reading labels, waiting in a line, etc. [set of consumer actions].);

g)	calculating, by the computing device, an implicit popularity number for the product based on the… aggregated action event data (Hershey: Fig. 33 and 34 Col. 26-28: The Shopper DB can store aggregated shopper trajectory, behavior, and transaction (PoS) data for each tracked shopper. This can include Shopper Behavior Data such as certain collected metrics, as well as the list of Trip Vectors. Shopper Behavior Data can include the determination of whether the shopper decided on a particular product pre-shelf or at-shelf. The contents of the Shopper DB can be aggregated over all shoppers, and the data made available to the Analytics Generation module for further analysis. The shopper data from the Shopper DB can calculate derivable metrics such as Brand/Product affinity [popularity].); and 

h)	a real-time measure location-based consumer popularity of the product (Hershey: Fig. 33 and 34 Col. 12 (lines 59-67)-Col. 13 (lines 1-7) and Cols. 26-28: A shopper’s current or real-time trajectory is estimated with a Device Tracker and stored in the Shopper DB as shopper profile data. The Shopper DB can store aggregated shopper trajectory, behavior, and transaction (PoS) data for each tracked shopper. This can include Shopper Behavior Data such as certain collected metrics. Shopper Behavior Data can include the determination of whether the shopper decided on a particular product pre-shelf or at-shelf. The contents of the Shopper DB can be aggregated over all shoppers, and the data made available to the Analytics Generation module for further analysis. The shopper data from the Shopper DB can calculate derivable metrics such as Brand/Product affinity [popularity] at a single retail location.);

Hershey does not explicitly disclose, however Schiffman discloses:

b)	the physical actions including stretching a hand toward the product (Schiffman: ¶0053-0055: The method utilizes a video camera as a three dimensional sensor which enables definitive sensing of the users interaction with the products on display. In particular, the three dimensional sensor enables the system to detect user interaction such as, if a user's hand is far above a product, near a product or touching a product.).

g)	wherein the implicit popularity number is based on a total number of times each of the respective types of physical actions in the subset of the set of consumer actions is performed by the multiple consumers over the span of time at the location, the subset of the set of consumer actions being identified from the real-time consumer interaction data (Schiffman: Fig. 15 and ¶0036-0038, 0043-0044, 0048-0049 and 0063: Analytics data includes metrics for how often a type of physical action (i.e. a produce is touched) occurs. See Fig. 15, a graph of a popularity number per product aggregated from the number of times multiple customers touched a given product at a particular time and at a particular store location. This collected product interaction data is collected in real time and characterizes the popularity of a given product.)

h)	sending, by the computing device … to a digital product display device associated with the product at the location via the network connection, for display on the digital product display device (Schiffman: Figs. 16-17 and ¶0045-0050: A server may collect product interaction data from a variety of retail establishments. Media content and the product interaction data are analyzed. One analysis may form marketing data. The server may initiate the display of media content by downloading media content to an interactive product display at a retail establishment [at the location]. The marketing data may characterize the popularity of a given product relative to other products on display at an interactive product display. The system includes a set of in-store computer for products on display, which communicate with a server through a network.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Hershey with Schiffman’s display based on product analytics because the references are analogous/compatible, since each is directed toward features of analyzing and rating products, and because incorporating with Schiffman’s display based on product analytics in Hershey would have served
Hershey’s pursuit of effectively displaying the analyzed shopper data (See Hershey, Col. 32); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Hershey does not explicitly disclose, however Agara discloses:

f)	applying, by the computing device, different predetermined weights to each of the respective types of …actions in the action event data, thereby producing aggregated action event data related to the product (Agara: Fig. 6 and ¶0103-0111 and 0117-0122: The action types of the events in the shopping phase may be aggregated. A raw score may be a calculation of a shopper’s phase. The calculation may be based on the events in the shopping phases and the event weight associated with the event. The event weigh refers to a weighting factor associated with a particular event. For example, certain event, such as RemoveFromCart, may contribute less to the journey to purchase compared to other events such as ResearchProduct. Therefore, to account for such difference, an event weight may be assigned to each particular event and used as a weighting factor to calculate the raw score. See the weighted aggregated score mathematical calculation in ¶0118-0122.).

g)	weighted aggregated action event data (Agara: Fig. 6 and ¶0103-0111 and 0117-0122: The action types of the events in the shopping phase may be aggregated. A raw score may be a calculation of a shopper’s phase. The calculation may be based on the events in the shopping phases and the event weight associated with the event. The event weigh refers to a weighting factor associated with a particular event. For example, certain event, such as RemoveFromCart, may contribute less to the journey to purchase compared to other events such as ResearchProduct. Therefore, to account for such difference, an event weight may be assigned to each particular event and used as a weighting factor to calculate the raw score. See the weighted aggregated score mathematical calculation in ¶0118-0122.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Hershey with Agara’s weighted calculations of shopper behavior because the references are analogous/compatible, since each is directed toward features of analyzing and rating shopper behavior, and because incorporating with Agara’s weighted calculations of shopper behavior in Hershey would have served Hershey’s pursuit of effectively analyzing shopper behavior (See Hershey, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Hershey does not explicitly disclose, however Siegel discloses:

h)	… a display category … associated with the product based on the implicit popularity number, wherein the display category represents a measure of consumer popularity of the product (Siegel: Figs. 7A-8B and Cols. 10-13 and 15: The index generator obtains weight factors applied to actions related to an item for determining a rating/ ranking of an item. See Figs. 7A-8B whereas displayed items are ranked providing a numeral for the rated value (i.e. embodiments 832-836), a symbolic star rating to show the rated index (i.e. embodiments 830, 840), an associated emoji representative of the rating (i.e. embodiments 702A-702E). Examiner notes that the customer satisfaction rating determined in Siegel provides a measure of popularity for the item analyzed (See Col. 13 of Siegel).).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Hershey with Siegel’s display of product ratings because the references are analogous/compatible, since each is directed toward features of analyzing and rating products, and because incorporating with Siegel’s display of product ratings in Hershey would have served
Hershey’s pursuit of effectively displaying the analyzed shopper data (See Hershey, Col. 32); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 2, Hershey in view of Schiffman in further view of Agara in even further view of Siegel discloses the method of claim 1, wherein the real-time consumer interaction data further comprises sensor data from motion detecting sensors, the method further comprising analyzing the sensor data to determine the set of consumer actions related to the product (Hershey: Fig. 19-21 and Cols. 2, 7-8 13 (lines 1-40), 18-19 and Cols. 24 (lines 4-12): A deployment of cameras and signal sensors continuously recognize and track shopper behavior [consumer interaction data] at a location or a plurality of locations. See Fig. 20-21 for the vision sensors and areas of interest including entrance, checkout and exit can be covered by Wi-Fi sensors. The vision sensors track a shopper and their current trajectory through the store, such that the shopper trajectory can indicate the direction a shopper moves (See 13 (lines 1-40) and 24 (lines 4-12).  Also, Fig. 22 shows an example of partial video and partial mobile coverage configuration. In this configuration, areas of interest 1902A-B including entrance, checkout, and exit can be covered by overlapping Wi-Fi and vision sensors. Shopper Profile Data (SPD) can be captured from streams of images from the vision sensors. Shopper Profile Data (SPD) consists of a set of different types of information we collect and analyze from shoppers. The Shopper Profile Data includes the shopper behavior dataset, which is raw measurements for a shopper such as collection of physical and contextual attributes of a shopper's single trip to a store and the Point-of-Sale (PoS) data. The physical attributes can describe the shopper's physical states, consisting of a trajectory of a shopper and the physical states of the shopper including gesture, head orientation, mobile device usage mode, etc. The contextual attributes can describe any interactions made between a shopper and the surrounding marketing elements of a store, such as displays and items, for example, visual attention, physical contact, and more high-level various shopping actions including comparing products, reading labels, waiting in a line, etc. (See Cols. 7-8).).

As per Claim 5, Hershey in view of Schiffman in further view of Agara in even further view of Siegel discloses the method of claim 1.

Hershey does not explicitly disclose, however Agara discloses wherein the predetermined weights for each of the types… action are based on the determined product category of the product (Agara: Fig. 6 and ¶0088, 0103-0111 and 0117-0122: The action types of the events in the shopping phase may be aggregated. All raw events may be stored and aggregated in the analytics store. The analytics store may provide the aggregated information with respect to a given product category, product or location [key performance indicator]. A raw score may be a calculation of a shopper’s phase. The calculation may be based on the events in the shopping phases and the event weight associated with the event. The event weigh refers to a weighting factor associated with a particular event. For example, certain event, such as RemoveFromCart, may contribute less to the journey to purchase compared to other events such as ResearchProduct. Therefore, to account for such difference, an event weight may be assigned to each particular event and used as a weighting factor to calculate the raw score. See the weighted aggregated score mathematical calculation in ¶0118-0122.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Hershey with Agara’s weighted calculations of shopper behavior because the references are analogous/compatible, since each is directed toward features of analyzing and rating shopper behavior, and because incorporating with Agara’s weighted calculations of shopper behavior in Hershey would have served Hershey’s pursuit of effectively analyzing shopper behavior (See Hershey, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

 Hershey does not explicitly disclose, however Siegel discloses types of physical action… such that the implicit popularity number is based on the weighted key performance indicators (Siegel: Fig. 6A-6B and Cols. 10-12: The index generator obtains weight factors applied to actions related to an item for determining a rating of an item. Weight factors can be applied to a favorable or unfavorable reviews, a customer returning an item [physical action], or a customer refund. This information is aggregated to determine a rating (see embodiment 610 in Fig. 6B). Examiner notes that the customer satisfaction rating determined in Siegel provides a measure of popularity for the item analyzed (See Col. 13 of Siegel).)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Hershey with Siegel’s display of product ratings because the references are analogous/compatible, since each is directed toward features of analyzing and rating products, and because incorporating with Siegel’s display of product ratings in Hershey would have served
Hershey’s pursuit of effectively displaying the analyzed shopper data (See Hershey, Col. 32); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 7, Hershey in view of Schiffman in further view of Agara in even further view of Siegel discloses the method of claim 1, further comprising automatically updating the display category by: 
a)	determining, by the computing device, a new set of consumer actions related to the product based on new recorded consumer interaction data, wherein the new set of consumer actions comprise actions of multiple consumers over a second span of time (Hershey: Figs. 2 and Col. 4-6, 22 and 25-26: In-store behavior analytics measure the behavior of shoppers to provide a measurement on how category and brand buying decisions being made. The Shopper Behavior Trackers for each retail location (see embodiments 302, 304, and 306) can track shoppers from the moment they enter the store to the time they exit. Data created by Shopper Behavior Trackers at each location can be stored in the Shopper DB, which aggregates and stores the data across all channels. Shoppers’s trajectory and decisions to purchase an item at-shelf or pre-shelf can be tracked. Tracking shoppers is presented for tracking shoppers one at a time, the tracking to produce aggregated results across many shoppers can occur for all shoppers, over time. Data can be collected from a single location, or across many locations, and then aggregated into the Shopper Database (Shopper DB) for further analysis. A Shopper Recognizer module can use the shopper profile data to determine if it matches an existing shopper profile data. If a shopper has existing profile data, a Shopper Profile Merger module can retrieve the new shopper profile data to merge and update the existing shopper profile data [new set of actions and new recorded consumer interaction]. See Fig. 27 for specific shopper actions being recorded.);

b)	aggregating, by the computing device, the consumer actions by type of action over time, thereby producing new aggregated action event data (Hershey: Figs. 2-6 and Col. 4-7 and 30: Tracking shoppers is presented for tracking shoppers one at a time, the tracking to produce aggregated results across many shoppers can occur continuously, for all shoppers, over time. Data can be collected from a single location, or across many locations, and then aggregated into the Shopper Database for further analysis, where measurements and metrics can be derived based on a product or brand. Specifically, the shopper measurements and metrics can include per-week and per-month frequency [over time] of shopping visits to a store or to all stores, per-category and per-store time spent, per-category and per-store money spent, etc. The measurements and metrics for the shopper are collected based on a collection of physical and contextual attributes. The contextual attributes can describe any interactions made between a shopper and the surrounding marketing elements of a store such as displays and items, for example, visual attention, physical contact, and more high-level various shopping actions including comparing products, reading labels, waiting in a line, etc. [set of consumer actions].);

c)	calculating, by the computing device, an updated implicit popularity number for the product based on the new aggregated action event data and d) updated implicit popularity number (Hershey: Figs. 2-6 and Col. 4-7, 25-28 and 30: Tracking shoppers is presented for tracking shoppers one at a time, the tracking to produce aggregated results across many shoppers can occur continuously, for all shoppers, over time. A Shopper Recognizer module can use the shopper profile data to determine if it matches an existing shopper profile data. If a shopper has existing profile data, a Shopper Profile Merger module can retrieve the new shopper profile data to merge and update the existing shopper profile data. Updated data (the accepted input shopper profile data) can be collected from a single location, or across many locations, and then aggregated into the Shopper Database for further analysis, where measurements and metrics can be derived based on a product or brand. Specifically, the shopper measurements and metrics can include per-week and per-month frequency [over time] of shopping visits to a store or to all stores, per-category and per-store time spent, per-category and per-store money spent, etc. The measurements and metrics for the shopper are collected based on a collection of physical and contextual attributes. The contextual attributes can describe any interactions made between a shopper and the surrounding marketing elements of a store such as displays and items, for example, visual attention, physical contact, and more high-level various shopping actions including comparing products, reading labels, waiting in a line, etc. [set of consumer actions]. Specifically, such interactions can be used to determine a product or brand affinity [popularity number] (See ¶0028).); 

Hershey does not explicitly disclose, however Schiffman discloses:

d)	sending, by the computing device … to a product display device associated with the product (Figs. 16-17 and ¶0045-0050: A server may collect product interaction data from a variety of retail establishments. Media content and the product interaction data are analyzed. One analysis may form marketing data. The server may initiate the display of media content by downloading media content to an interactive product display at a retail establishment. The marketing data may characterize the popularity of a given product relative to other products on display at an interactive product display.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Hershey with Schiffman’s display based on product analytics because the references are analogous/compatible, since each is directed toward features of analyzing and rating products, and because incorporating with Schiffman’s display based on product analytics in Hershey would have served
Hershey’s pursuit of effectively displaying the analyzed shopper data (See Hershey, Col. 32); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Hershey does not explicitly disclose, however Siegel discloses:

d)	… a display category … associated with the product based on the implicit popularity number, wherein the display category represents a measure of consumer popularity of the product (Siegel: Figs. 7A-8B and Cols. 10-13 and 15: The index generator obtains weight factors applied to actions related to an item for determining a rating/ ranking of an item. See Figs. 7A-8B whereas displayed items are ranked providing a numeral for the rated value (i.e. embodiments 832-836), a symbolic star rating to show the rated index (i.e. embodiments 830, 840), an associated emoji representative of the rating (i.e. embodiments 702A-702E). Examiner notes that the customer satisfaction rating determined in Siegel provides a measure of popularity for the item analyzed (See Col. 13 of Siegel).).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Hershey with Siegel’s display of product ratings because the references are analogous/compatible, since each is directed toward features of analyzing and rating products, and because incorporating with Siegel’s display of product ratings in Hershey would have served
Hershey’s pursuit of effectively displaying the analyzed shopper data (See Hershey, Col. 32); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 22, Hershey in view of Schiffman in further view of Agara in even further view of Siegel discloses the method of claim 1, 

a)	wherein the consumer interaction data is further related to a second product at the location and is based on the physical actions of multiple consumers over the span of time at the location, the method further comprising: identifying, by the computing device, a second set of consumer actions related to the second product based on the consumer interaction data by analyzing the streaming digital video data using image recognition software, wherein the second set of consumer actions comprise a plurality of different physical actions of the multiple consumers over the span of time at the location(Hershey: Figs. 2, 10, 20-22 and Col. 2, 4-8, 19 22 and 26: A deployment of cameras and signal sensors continuously recognize and track shopper behavior [consumer interaction data] at a location or a plurality of locations (See Col. 2). See Fig. 20-21 for the vision sensors and areas of interest including entrance, checkout and exit can be covered by Wi-Fi sensors. Also, Fig. 22 shows an example of partial video and partial mobile coverage configuration. In this configuration, areas of interest 1902A-B including entrance, checkout, and exit can be covered by overlapping Wi-Fi and vision sensors. The camera deployment captures a constant stream of images. From the stream of images, multiple image recognition modules such as a visual feature extractor, body feature extractor face detector, etc. are used to detect and create shopper data (See Cols. 7-8). The Shopper Behavior Trackers for each retail location (see embodiments 302, 304, and 306) can track shoppers from the moment they enter the store to the time they exit. Data created by Shopper Behavior Trackers at each location can be stored in the Shopper DB, which aggregates and stores the data across all channels (See Col. 5). In-store behavior analytics measure the behavior of shoppers to provide a measurement on how category and brand buying decisions between a plurality of products [one or more actions and products] being made.  Shoppers’s trajectory and decisions to purchase an item at-shelf or pre-shelf can be tracked. Tracking shoppers is presented for tracking shoppers one at a time, the tracking to produce aggregated results across many shoppers can occur for all shoppers, over time. Data can be collected from a single location, or across many locations, and then aggregated into the Shopper Database (Shopper DB) for further analysis (See Col. 6). See Fig. 27 for specific shopper actions being recorded.); 

b)	determining, by the computing device, a product category of the second product (Hershey: Col. 21 (lines 50-67), Col. 22 (lines 1-13 and 37-49): Data regarding a determination of a decision to purchase an item includes a determined product category and category based factors. Category based factors include a time spent engaging or shopping in a product category. See computing device in Col. 32, lines 39-60.);
 
c)	determining, by the computing device, that a subset of the second set of consumer actions are key performance indicators associated with the product category (Hershey: Col. 21 (lines 50-67), Col. 22 (lines 1-13 and 24-49): Data regarding a determination of a decision to purchase an item includes a determined product category and category based factors. Category based factors include a time spent engaging or shopping in a product category. Specifically, a total category based shopping time can be determined for a product category. Individual factors of the total category based shopping time, such as navigating time (i.e. time navigating a categorical shopping aisle) and spending (i.e. time a shopper spends engaging with a product category) [subset of a set of consumer actions], can also be determined. See computing device in Col. 32, lines 39-60.);
 
d)	aggregating, by the computing device, the subset of the second set of consumer actions by type of physical action over time, thereby producing aggregated action event data related to the second product for the multiple consumers over the span of time at the location (Hershey: Figs. 2-6 and Col. 4-7, Col. 21 (lines 50-67), Col. 22 (lines 1-13 and 24-49) and 30: Tracking shoppers is presented for tracking shoppers one at a time, the tracking to produce aggregated results across many shoppers can occur continuously, for all shoppers, over time. Data regarding a determination of a decision to purchase an item includes a determined product category and category based factors. Category based factors include a time spent engaging or shopping in a product category. Specifically, a total category based shopping time can be determined for a product category. Individual factors of the total category based shopping time, such as navigating time (i.e. time navigating a categorical shopping aisle) and spending (i.e. time a shopper spends engaging with a product category) [subset of a set of consumer actions], can also be determined. Data can be collected from a single location, or across many locations, and then aggregated into the Shopper Database for further analysis, where measurements and metrics can be derived based on a product or brand. Specifically, the shopper measurements and metrics can include per-week and per-month frequency of shopping visits to a store  [over time at a location] or to all stores, per-category and per-store time spent, per-category and per-store money spent, etc. The measurements and metrics for the shopper are collected based on a collection of physical and contextual attributes. The contextual attributes can describe any interactions made between a shopper and the surrounding marketing elements of a store such as displays and items, for example, visual attention, physical contact, and more high-level various shopping actions including comparing products, reading labels, waiting in a line, etc. [set of consumer actions].); 
 
e)	types of physical actions in the aggregated action event data, thereby producing aggregated action event data related to the second product for the multiple consumers over the span of time at the location (Hershey: Figs. 2-6 and Col. 4-7 and 30: Tracking shoppers is presented for tracking shoppers one at a time, the tracking to produce aggregated results across many shoppers can occur continuously, for all shoppers, over time. Data can be collected from a single location, or across many locations, and then aggregated into the Shopper Database for further analysis, where measurements and metrics can be derived based on a product or brand. Specifically, the shopper measurements and metrics can include per-week and per-month frequency  of shopping visits to a store [over time at a location] or to all stores, per-category and per-store time spent, per-category and per-store money spent, etc. The measurements and metrics for the shopper are collected based on a collection of physical and contextual attributes. The contextual attributes can describe any interactions made between a shopper and the surrounding marketing elements of a store such as displays and items, for example, visual attention, physical contact, and more high-level various shopping actions including comparing products, reading labels, waiting in a line, etc. [set of consumer actions].);

f)	calculating, by the computing device, an implicit popularity number for the second product based on the… aggregated action event data (Hershey: Fig. 33 and 34 Col. 26-28: The Shopper DB can store aggregated shopper trajectory, behavior, and transaction (PoS) data for each tracked shopper. This can include Shopper Behavior Data such as certain collected metrics, as well as the list of Trip Vectors. Shopper Behavior Data can include the determination of whether the shopper decided on a particular product pre-shelf or at-shelf. The contents of the Shopper DB can be aggregated over all shoppers, and the data made available to the Analytics Generation module for further analysis. The shopper data from the Shopper DB can calculate derivable metrics such as Brand/Product affinity [popularity].); and 

g)	a real-time measure of location-based consumer popularity of the second product (Hershey: Fig. 33 and 34 Col. 12 (lines 59-67)-Col. 13 (lines 1-7) and Cols. 26-28: A shopper’s current or real-time trajectory is estimated with a Device Tracker and stored in the Shopper DB as shopper profile data. The Shopper DB can store aggregated shopper trajectory, behavior, and transaction (PoS) data for each tracked shopper. This can include Shopper Behavior Data such as certain collected metrics. Shopper Behavior Data can include the determination of whether the shopper decided on a particular product pre-shelf or at-shelf. The contents of the Shopper DB can be aggregated over all shoppers, and the data made available to the Analytics Generation module for further analysis. The shopper data from the Shopper DB can calculate derivable metrics such as Brand/Product affinity [popularity] at a single retail location.).

Hershey does not explicitly disclose, however Agara discloses 

e)	applying, by the computing device, different predetermined weights to each of the respective types of … actions (Agara: Fig. 6 and ¶0103-0111 and 0117-0122: The action types of the events in the shopping phase may be aggregated. A raw score may be a calculation of a shopper’s phase. The calculation may be based on the events in the shopping phases and the event weight associated with the event. The event weigh refers to a weighting factor associated with a particular event. For example, certain event, such as RemoveFromCart, may contribute less to the journey to purchase compared to other events such as ResearchProduct. Therefore, to account for such difference, an event weight may be assigned to each particular event and used as a weighting factor to calculate the raw score. See the weighted aggregated score mathematical calculation in ¶0118-0122.).

f)	weighted aggregated action event data (Agara: Fig. 6 and ¶0103-0111 and 0117-0122: The action types of the events in the shopping phase may be aggregated. A raw score may be a calculation of a shopper’s phase. The calculation may be based on the events in the shopping phases and the event weight associated with the event. The event weigh refers to a weighting factor associated with a particular event. For example, certain event, such as RemoveFromCart, may contribute less to the journey to purchase compared to other events such as ResearchProduct. Therefore, to account for such difference, an event weight may be assigned to each particular event and used as a weighting factor to calculate the raw score. See the weighted aggregated score mathematical calculation in ¶0118-0122.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Hershey with Agara’s weighted calculations of shopper behavior because the references are analogous/compatible, since each is directed toward features of analyzing and rating shopper behavior, and because incorporating with Agara’s weighted calculations of shopper behavior in Hershey would have served Hershey’s pursuit of effectively analyzing shopper behavior (See Hershey, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Hershey does not explicitly disclose, however Schiffman discloses:

f)	wherein the implicit popularity number is based on a total number of times each of the respective types of physical actions in the subset of the second set of consumer actions is performed by the multiple consumers over the span of time at the location, the subset of the second set of consumer actions being identified from the real-time consumer interaction data (Schiffman: Fig. 15 and ¶0036-0038, 0043-0044, 0048-0049 and 0063: Analytics data includes metrics for how often a type of physical action (i.e. a produce is touched) occurs. See Fig. 15, a graph of a popularity number per product aggregated from the number of times multiple customers touched a given product at a particular time and at a particular store location. This collected product interaction data is collected in real time and characterizes the popularity of a given product.)

g)	sending, by the computing device … to a second digital product display device associated with the second product at the location via the network connection, for display on the second digital product display device (Schiffman: Figs. 16-17 and ¶0045-0050: A server may collect product interaction data from a variety of retail establishments. Media content and the product interaction data are analyzed. One analysis may form marketing data. The server may initiate the display of media content by downloading media content to an interactive product display at a retail establishment [at the location]. The marketing data may characterize the popularity of a given product relative to other products on display at an interactive product display. The system includes a set of in-store computer for products on display, which communicate with a server through a network.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Hershey with Schiffman’s display based on product analytics because the references are analogous/compatible, since each is directed toward features of analyzing and rating products, and because incorporating with Schiffman’s display based on product analytics in Hershey would have served
Hershey’s pursuit of effectively displaying the analyzed shopper data (See Hershey, Col. 32); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Hershey does not explicitly disclose, however Siegel discloses:

h)	… a display category … associated with the second product based on the implicit popularity number, wherein the display category represents… measure of consumer popularity of the product (Siegel: Figs. 7A-8B and Cols. 10-13 and 15: The index generator obtains weight factors applied to actions related to an item for determining a rating/ ranking of an item. See Figs. 7A-8B whereas displayed items are ranked providing a numeral for the rated value (i.e. embodiments 832-836), a symbolic star rating to show the rated index (i.e. embodiments 830, 840), an associated emoji representative of the rating (i.e. embodiments 702A-702E). Examiner notes that the customer satisfaction rating determined in Siegel provides a measure of popularity for the item analyzed (See Col. 13 of Siegel).).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Hershey with Siegel’s display of product ratings because the references are analogous/compatible, since each is directed toward features of analyzing and rating products, and because incorporating with Siegel’s display of product ratings in Hershey would have served
Hershey’s pursuit of effectively displaying the analyzed shopper data (See Hershey, Col. 32); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 25, Hershey in view of Schiffman in further view of Agara in even further view of Siegel discloses the method of claim 22, wherein the calculating the implicit popularity number for the product and the calculating the implicit popularity number for the second product are performed in an ongoing or periodic basis such that the implicit popularity number of the product and the implicit popularity number of the second product are continuously or periodically updated based on the real-time consumer action data  (Hershey: Col. 6, lines 50-65: A shopper profile can collects shopper events respective to a product of brand. The tracking of shoppers can occur continuously and can be aggregated across many shoppers.  Data can be collected from a single location, or across many locations, and then aggregated into the Shopper Database for further analysis, where measurements and metrics can be derived based on a product or brand, such as Brand/Product affinity (See Col. 26). See Col. 25-26 where current [real-time] shopper profile data can update the existing profile data with the new measurements iteratively over time. According to the updated inputs to the shopper profile data, a Brand/Product Affinity is calculated.);

Claim 8, 10-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hershey et al. (US Patent, 10,354,262, hereinafter referred to as Hershey) in view of Schiffman et al. (US Patent Application Publication, 2014/0164190, hereinafter referred to as Schiffman) in further view of Agara et al. (US Patent Application Publication, 2015/0348059, hereinafter referred to as Agara) in further view of Hurewitz (US Patent Application Publication, 2014/0365334) in even further view of Siegel (US Patent, 7,814,029).

As per Claim 8, Hershey discloses a computer program product for calculating and displaying implicit popularity of products, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to (Hershey: Fig. 19-21 and Cols. 2, 18-19, 32-33: See Fig. 41 for generic computing device that includes a processor 4110, memory 4120 (such as Random Access Memory or RAM), storage 4130 (such as a hard disk drive), input device 4140 (such as a keyboard, trackball, trackpad, or mouse), and output device 4150 (such as a CRT, LCD, or other type of display device, and an auditory device such as speakers)… Further, a deployment of cameras and signal sensors continuously recognize and track shopper behavior [consumer interaction data] at a location or a plurality of locations. See Fig. 20-21 for the vision sensors and areas of interest including entrance, checkout and exit can be covered by Wi-Fi sensors. Also, Fig. 22 shows an example of partial video and partial mobile coverage configuration. In this configuration, areas of interest 1902A-B including entrance, checkout, and exit can be covered by overlapping Wi-Fi and vision sensors.) cause the computing device to: 

a)	receive real-time consumer interaction data in the form of streaming digital video data from one or more cameras in a retail environment (Hershey: Fig. 3-4, 19-21 and Cols. 2, 5, 8, 13, 18-19 and 24: A shopper who visits multiple retail locations in a geographic area. The geographic area can be a town, city, region, county, statistical area, or reflect a wider area such as a metropolis, multi-city, state, or multi-state area. The present invention can track the shopper's behavior as she visits each location, and aggregate the results in a single database (See Col. 5). A deployment of cameras and signal sensors continuously recognize and track shopper behavior [consumer interaction data] at a location or a plurality of locations. As an example of shopper behavior, the time a user spends to choose a particular product or brand can be detected. Analysis of shopper behavior can be aggregated over a plurality of shoppers. See Fig. 20-21 for the vision sensors and areas of interest including entrance, checkout and exit can be covered by Wi-Fi sensors [network]. Also, Fig. 22 shows an example of partial video and partial mobile coverage configuration. In this configuration, areas of interest 1902A-B including entrance, checkout, and exit can be covered by overlapping Wi-Fi and vision sensors, such sensors capture a stream of images (See Col. 8). The vision sensors track a shopper and their current trajectory through the store, such that the shopper trajectory can indicate the direction a shopper moves (See 13 (lines 1-40) and 24 (lines 4-12).);

b)	identify consumer actions related to a product based on the consumer interaction data by analyzing the streaming digital video data using recognition software, wherein the set of consumer actions comprise a plurality of different physical actions of the multiple consumers over a span of time in the retail environment (Hershey: Figs. 2, 10, 20-22 and Col. 2, 4-8, 19 22 and 26: A deployment of cameras and signal sensors continuously recognize and track shopper behavior [consumer interaction data] at a location or a plurality of locations (See Col. 2). See Fig. 20-21 for the vision sensors and areas of interest including entrance, checkout and exit can be covered by Wi-Fi sensors. Also, Fig. 22 shows an example of partial video and partial mobile coverage configuration. In this configuration, areas of interest 1902A-B including entrance, checkout, and exit can be covered by overlapping Wi-Fi and vision sensors. The camera deployment captures a constant stream of images. From the stream of images, multiple image recognition modules such as a visual feature extractor, body feature extractor face detector, etc. are used to detect and create shopper data (See Cols. 7-8). The Shopper Behavior Trackers for each retail location (see embodiments 302, 304, and 306) can track shoppers from the moment they enter the store to the time they exit. Data created by Shopper Behavior Trackers at each location can be stored in the Shopper DB, which aggregates and stores the data across all channels (See Col. 5). In-store behavior analytics measure the behavior of shoppers to provide a measurement on how category and brand buying decisions being made.  Shoppers’s trajectory and decisions to purchase an item at-shelf or pre-shelf can be tracked. Tracking shoppers is presented for tracking shoppers one at a time, the tracking to produce aggregated results across many shoppers can occur for all shoppers, over time. Data can be collected from a single location, or across many locations, and then aggregated into the Shopper Database (Shopper DB) for further analysis (See Col. 6). See Fig. 27 for specific shopper actions being recorded.);

c)	aggregate the consumer actions by type of physical action over time, thereby producing to produce aggregated action event data (Hershey: Figs. 2-6 and Col. 4-7 and 30: Tracking shoppers is presented for tracking shoppers one at a time, the tracking to produce aggregated results across many shoppers can occur continuously, for all shoppers, over time. Data can be collected from a single location, or across many locations, and then aggregated into the Shopper Database for further analysis, where measurements and metrics can be derived based on a product or brand. Specifically, the shopper measurements and metrics can include per-week and per-month frequency [over time] of shopping visits to a store or to all stores, per-category and per-store time spent, per-category and per-store money spent, etc. The measurements and metrics for the shopper are collected based on a collection of physical and contextual attributes. The contextual attributes can describe any interactions made between a shopper and the surrounding marketing elements of a store such as displays and items, for example, visual attention, physical contact, and more high-level various shopping actions including comparing products, reading labels, waiting in a line, etc. [set of consumer actions].);  

d)	thereby producing aggregated action event data for the product (Hershey: Figs. 2-6 and Col. 4-7 and 30: Tracking shoppers is presented for tracking shoppers one at a time, the tracking to produce aggregated results across many shoppers can occur continuously, for all shoppers, over time. Data can be collected from a single location, or across many locations, and then aggregated into the Shopper Database for further analysis, where measurements and metrics can be derived based on a product or brand. Specifically, the shopper measurements and metrics can include per-week and per-month frequency [over time] of shopping visits to a store or to all stores, per-category and per-store time spent, per-category and per-store money spent, etc. The measurements and metrics for the shopper are collected based on a collection of physical and contextual attributes. The contextual attributes can describe any interactions made between a shopper and the surrounding marketing elements of a store such as displays and items, for example, visual attention, physical contact, and more high-level various shopping actions including comparing products, reading labels, waiting in a line, etc. [set of consumer actions].);

e)	calculate an implicit popularity number for the product based on the aggregated action event data, wherein the calculating the implicit popularity number is performed in an ongoing or periodic basis such that the implicit popularity number is continuously or periodically updated based on the real-time consumer action data (Hershey: Col. 6, lines 50-65: A shopper profile can collects shopper events respective to a product of brand. The tracking of shoppers can occur continuously and can be aggregated across many shoppers.  Data can be collected from a single location, or across many locations, and then aggregated into the Shopper Database for further analysis, where measurements and metrics can be derived based on a product or brand, such as Brand/Product affinity (See Col. 26). See Col. 25-26 where current [real-time] shopper profile data can update the existing profile data with the new measurements iteratively over time. According to the updated inputs to the shopper profile data, a Brand/Product Affinity is calculated.); and 

Hershey does not explicitly disclose, however Schiffman discloses:

b)	the physical actions including stretching a hand toward the product (Schiffman: ¶0053-0055: The method utilizes a video camera as a three dimensional sensor which enables definitive sensing of the users interaction with the products on display. In particular, the three dimensional sensor enables the system to detect user interaction such as, if a user's hand is far above a product, near a product or touching a product.).

h)	sending … to a digital product display device associated with the product and at the retail environment, for display on the digital product display device (Schiffman: Figs. 16-17 and ¶0045-0050: A server may collect product interaction data from a variety of retail establishments. Media content and the product interaction data are analyzed. One analysis may form marketing data. The server may initiate the display of media content by downloading media content to an interactive product display at a retail establishment [at the retail environment]. The marketing data may characterize the popularity of a given product relative to other products on display at an interactive product display.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Hershey with Schiffman’s display based on product analytics because the references are analogous/compatible, since each is directed toward features of analyzing and rating products, and because incorporating with Schiffman’s display based on product analytics in Hershey would have served Hershey’s pursuit of effectively displaying the analyzed shopper data (See Hershey, Col. 32); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Hershey does not explicitly disclose, however Agara discloses:

d)	apply different predetermined weights to each of the respective types of … actions in the aggregated action event data, thereby producing aggregated action event data related to the product (Agara: Fig. 6 and ¶0103-0111 and 0117-0122: The action types of the events in the shopping phase may be aggregated. A raw score may be a calculation of a shopper’s phase. The calculation may be based on the events in the shopping phases and the event weight associated with the event. The event weigh refers to a weighting factor associated with a particular event. For example, certain event, such as RemoveFromCart, may contribute less to the journey to purchase compared to other events such as ResearchProduct. Therefore, to account for such difference, an event weight may be assigned to each particular event and used as a weighting factor to calculate the raw score. See the weighted aggregated score mathematical calculation in ¶0118-0122.).

e and f)	weighted aggregated action event data (Agara: Fig. 6 and ¶0103-0111 and 0117-0122: The action types of the events in the shopping phase may be aggregated. A raw score may be a calculation of a shopper’s phase. The calculation may be based on the events in the shopping phases and the event weight associated with the event. The event weigh refers to a weighting factor associated with a particular event. For example, certain event, such as RemoveFromCart, may contribute less to the journey to purchase compared to other events such as ResearchProduct. Therefore, to account for such difference, an event weight may be assigned to each particular event and used as a weighting factor to calculate the raw score. See the weighted aggregated score mathematical calculation in ¶0118-0122.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Hershey with Agara’s weighted calculations of shopper behavior because the references are analogous/compatible, since each is directed toward features of analyzing and rating shopper behavior, and because incorporating with Agara’s weighted calculations of shopper behavior in Hershey would have served Hershey’s pursuit of effectively analyzing shopper behavior (See Hershey, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Hershey does not explicitly disclose, however Hurewitz discloses:

f)	determine an emotion based on the … aggregated action event data for the product; and g)	selects… the emotion (Hurewitz: ¶0029 and 0087: Sensors are located near physical products to track and record the customer interacting with the physical product, via skeletal joint movement or facial expressions of the customer. Product interaction data is collected and aggregated for the physical products to determine the emotions of the customers.); 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Hershey with Hurewitz determinations of shopper behavior because the references are analogous/compatible, since each is directed toward features of analyzing shopper behavior, and because incorporating with Hurewitz determinations of shopper behavior in Hershey would have served Hershey’s pursuit of effectively analyzing shopper behavior (See Hershey, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Hershey does not explicitly disclose, however Siegel discloses:

g)	selects an emoticon associated … emotion (Siegel: Figs. 7A-8B and Cols. 10-13 and 15: The index generator obtains weight factors applied to actions related to an item for determining a rating/ ranking of an item. See Figs. 7A-8B whereas displayed items are ranked providing a numeral for the rated value (i.e. embodiments 832-836), a symbolic star rating to show the rated index (i.e. embodiments 830, 840), an associated emoji representative of the rating (i.e. embodiments 702A-702E). See Fig. 4 lines 57-67, where the above symbolic rating displayed is associated with the popularity number may also be smiley faces [emoticons associated with an emotion] or other icons. Examiner notes that the customer satisfaction rating determined in Siegel provides a measure of popularity for the item analyzed (See Col. 13 of Siegel).).

h)	… a display category … associated with the product based on the implicit popularity number, wherein the display category includes the emoticon and represents a measure of consumer popularity of the product (Siegel: Figs. 7A-8B and Cols. 10-13 and 15: The index generator obtains weight factors applied to actions related to an item for determining a rating/ ranking of an item. See Figs. 7A-8B whereas displayed items are ranked providing a numeral for the rated value (i.e. embodiments 832-836), a symbolic star rating to show the rated index (i.e. embodiments 830, 840), an associated emoji representative of the rating (i.e. embodiments 702A-702E). See Fig. 4 lines 57-67, where the above symbolic rating displayed is associated with the popularity number may also be smiley faces [emoticons] or other icons. Examiner notes that the customer satisfaction rating determined in Siegel provides a measure of popularity for the item analyzed (See Col. 13 of Siegel).).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Hershey with Siegel’s display of product ratings because the references are analogous/compatible, since each is directed toward features of analyzing and rating products, and because incorporating with Siegel’s display of product ratings in Hershey would have served Hershey’s pursuit of effectively displaying the analyzed shopper data (See Hershey, Col. 32); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 10, Hershey in view of Schiffman in further view of Agara in even further view of Hurewitz in even further view of Siegel discloses the computer program product of claim 8, wherein the program instructions further cause the computing device to: determine a product category of the product; and determine that subset of  consumer actions are key performance indicators for the product category, wherein the calculating the implicit popularity number is based on a subset of the aggregate action event data associated with the key performance indicators (Hershey: Fig. 17, 26-29 and Col. 16, 22-24: Given shopper profile data, shopper trajectory data (data on shopper actions as the shopper navigates through a store) is associated with point of sale data (specifically, the contents of the shopper database can be aggregated over all shoppers for analysis). Categories of items purchased by a shopper are retrieved and the location of the identified categories of the items are mapped to the store layout. In the determination of the pre-shelf or at-shelf decision factor, product category factors can be considered, such as shopping time a shopper spends shopping in a particular category, number of products per category, etc.  [key performance indicators]. From these decision factors, a brand or product affinity [popularity number] can be calculated from how often a shopper purchases a brand or product compared to other brands or products in a particular category. Examiner notes that the shopper data consists of aggregated shopper data over all shoppers. The shopper data respective to a particular category is a subset of the aggregated shopper data and consumer actions.).

As per Claim 11, Hershey in view of Schiffman in further view of Agara in even further view of Hurewitz in even further view of Siegel discloses the computer program product of claim 10.

Hershey does not explicitly disclose, however Agara discloses wherein the applying different predetermined weights to the respective types of …actions comprises applying weights to the key performance indicators to thereby producing weighted key performance indicators (Agara: Fig. 6 and ¶0088, 0103-0111 and 0117-0122: The action types of the events in the shopping phase may be aggregated. All raw events may be stored and aggregated in the analytics store. The analytics store may provide the aggregated information with respect to a given product category, product or location [key performance indicator]. A raw score may be a calculation of a shopper’s phase. The calculation may be based on the events in the shopping phases and the event weight associated with the event. The event weigh refers to a weighting factor associated with a particular event. For example, certain event, such as RemoveFromCart, may contribute less to the journey to purchase compared to other events such as ResearchProduct. Therefore, to account for such difference, an event weight may be assigned to each particular event and used as a weighting factor to calculate the raw score. See the weighted aggregated score mathematical calculation in ¶0118-0122.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Hershey with Agara’s weighted calculations of shopper behavior because the references are analogous/compatible, since each is directed toward features of analyzing and rating shopper behavior, and because incorporating with Agara’s weighted calculations of shopper behavior in Hershey would have served Hershey’s pursuit of effectively analyzing shopper behavior (See Hershey, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Hershey does not explicitly disclose, however Siegel discloses respective types of physical actions… and wherein the implicit popularity number is based on the weighted key performance indicators (Siegel: Fig. 6A-6B and Cols. 10-12: The index generator obtains weight factors applied to actions related to an item for determining a rating of an item. Weight factors can be applied to a favorable or unfavorable reviews, a customer returning an item [physical action], or a customer refund. This information is aggregated to determine a rating (see embodiment 610 in Fig. 6B). Examiner notes that the customer satisfaction rating determined in Siegel provides a measure of popularity for the item analyzed (See Col. 13 of Siegel).)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Hershey with Siegel’s display of product ratings because the references are analogous/compatible, since each is directed toward features of analyzing and rating products, and because incorporating with Siegel’s display of product ratings in Hershey would have served
Hershey’s pursuit of effectively displaying the analyzed shopper data (See Hershey, Col. 32); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 12, Hershey in view of Schiffman in further view of Agara in even further view of Hurewitz in even further view of Siegel discloses the computer program product of claim 8.

Hershey does not explicitly disclose, however Siegel discloses wherein the display category further comprises the implicit popularity number and a symbolic rating associated with the implicit popularity number, and combinations thereof (Siegel: Figs. 7A-8B and Cols. 11-13 and 15: See Figs. 7A-8B whereas displayed items are ranked providing a numeral for the rated value (i.e. embodiments 832-836), a symbolic star rating to show the rated index (i.e. embodiments 830, 840), an associated emoji representative of the rating (i.e. embodiments 702A-702E).  See Fig. 4 lines 57-67, where the above symbolic rating displayed is associated with the popularity number may also be smiley faces or other icons. Examiner notes that the customer satisfaction rating determined in Siegel provides a measure of popularity for the item analyzed (See Col. 13 of Siegel).).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Hershey with Siegel’s display of product ratings because the references are analogous/compatible, since each is directed toward features of analyzing and rating products, and because incorporating with Siegel’s display of product ratings in Hershey would have served
Hershey’s pursuit of effectively displaying the analyzed shopper data (See Hershey, Col. 32); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 13, Hershey in view of Schiffman in further view of Agara in even further view of Hurewitz in even further view of Siegel discloses the computer program product of claim 8, wherein the computer program product further causes the computing device to dynamically update the implicit popularity number on a periodic basis (Hershey: Figs. 2-6 and Col. 4-7, 25-28 and 30: Tracking shoppers is presented for tracking shoppers one at a time, the tracking to produce aggregated results across many shoppers can occur continuously, for all shoppers, over time. A Shopper Recognizer module can use the shopper profile data to determine if it matches an existing shopper profile data. If a shopper has existing profile data, a Shopper Profile Merger module can retrieve the new shopper profile data to merge and update the existing shopper profile data. Updated data (the accepted input shopper profile data) can be collected from a single location, or across many locations, and then aggregated into the Shopper Database for further analysis, where measurements and metrics can be derived based on a product or brand. Specifically, the shopper measurements and metrics can include per-week and per-month frequency [over time] of shopping visits to a store or to all stores, per-category and per-store time spent, per-category and per-store money spent, etc. The measurements and metrics for the shopper are collected based on a collection of physical and contextual attributes. The contextual attributes can describe any interactions made between a shopper and the surrounding marketing elements of a store such as displays and items, for example, visual attention, physical contact, and more high-level various shopping actions including comparing products, reading labels, waiting in a line, etc. [set of consumer actions]. Specifically, such interactions can be used to determine a product or brand affinity [popularity number] (See ¶0028). Examiner notes that the metrics are computed according to the period of times in which new shopper profile data is inputted for analysis.);

Hershey does not explicitly disclose, however Schiffman discloses automatically send an updated display to the product display device based on the update (Figs. 16-17 and ¶0045-0050: A server may collect product interaction data from a variety of retail establishments. Media content and the product interaction data are analyzed. One analysis may form marketing data. The server may initiate the display of media content by downloading media content to an interactive product display at a retail establishment. The marketing data may characterize the popularity of a given product relative to other products on display at an interactive product display. See ¶0022 whereas the computing system updates the media on display based upon the received interactions.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Hershey with Schiffman’s display based on product analytics because the references are analogous/compatible, since each is directed toward features of analyzing and rating products, and because incorporating with Schiffman’s display based on product analytics in Hershey would have served
Hershey’s pursuit of effectively displaying the analyzed shopper data (See Hershey, Col. 32); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Hershey does not explicitly disclose, however Siegel discloses:

d)	a display category (Siegel: Figs. 7A-8B and Cols. 10-13 and 15: The index generator obtains weight factors applied to actions related to an item for determining a rating/ ranking of an item. See Figs. 7A-8B whereas displayed items are ranked providing a numeral for the rated value (i.e. embodiments 832-836), a symbolic star rating to show the rated index (i.e. embodiments 830, 840), an associated emoji representative of the rating (i.e. embodiments 702A-702E). Examiner notes that the customer satisfaction rating determined in Siegel provides a measure of popularity for the item analyzed (See Col. 13 of Siegel).).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Hershey with Siegel’s display of product ratings because the references are analogous/compatible, since each is directed toward features of analyzing and rating products, and because incorporating with Siegel’s display of product ratings in Hershey would have served
Hershey’s pursuit of effectively displaying the analyzed shopper data (See Hershey, Col. 32); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 14, Hershey discloses a system for calculating and displaying implicit popularity of products, comprising: 

a)	a CPU, a computer readable memory and a computer readable storage medium associated with a computing device (Hershey: Fig. 19-21 and Cols. 2, 18-19: See Fig. 41 for generic computing device that includes a processor 4110, memory 4120 (such as Random Access Memory or RAM), storage 4130 (such as a hard disk drive), input device 4140 (such as a keyboard, trackball, trackpad, or mouse), and output device 4150 (such as a CRT, LCD, or other type of display device, and an auditory device such as speakers)); 

b)	a plurality of consumer monitoring devices adapted to record consumer interaction data at a retail location, the consumer monitoring devices including one or more cameras (Hershey: Figs. 42 and Cols. 32-33: A deployment of cameras and signal sensors continuously recognize and track shopper behavior [consumer interaction data] at a location or a plurality of retail locations. See Fig. 20-21 for the vision sensors and areas of interest including entrance, checkout and exit can be covered by Wi-Fi sensors. Also, Fig. 22 shows an example of partial video and partial mobile coverage configuration. In this configuration, areas of interest 1902A-B including entrance, checkout, and exit can be covered by overlapping Wi-Fi and vision sensors.);

d)	program instructions to obtain real-time consumer interaction data in the form of streaming digital video data from the one or more cameras at the retail location, wherein the consumer interaction data is related to a product at the location and is based on physical actions of multiple consumers over a span of time at the retail location (Hershey: Fig. 3-4, 19-21 and Cols. 2, 5, 8, 13, 18-19 and 24: A shopper who visits multiple retail locations in a geographic area. The geographic area can be a town, city, region, county, statistical area, or reflect a wider area such as a metropolis, multi-city, state, or multi-state area. The present invention can track the shopper's behavior as she visits each location, and aggregate the results in a single database (See Col. 5). A deployment of cameras and signal sensors continuously recognize and track shopper behavior [consumer interaction data] at a location or a plurality of locations. As an example of shopper behavior, the time a user spends to choose a particular product or brand can be detected. Analysis of shopper behavior can be aggregated over a plurality of shoppers. See Fig. 20-21 for the vision sensors and areas of interest including entrance, checkout and exit can be covered by Wi-Fi sensors [network]. Also, Fig. 22 shows an example of partial video and partial mobile coverage configuration. In this configuration, areas of interest 1902A-B including entrance, checkout, and exit can be covered by overlapping Wi-Fi and vision sensors, such sensors capture a stream of images (See Col. 8). The vision sensors track a shopper and their current trajectory through the store, such that the shopper trajectory can indicate the direction a shopper moves (See 13 (lines 1-40) and 24 (lines 4-12).);

e)	program instructions to identify consumer actions related to a product at the retail location based on the consumer interaction data by analyzing the streaming digital video data using image recognition software, wherein the consumer actions comprise physical actions of multiple consumers over time at the retail location (Hershey: Figs. 2, 10, 20-22 and Col. 2, 4-8, 19 22 and 26: A deployment of cameras and signal sensors continuously recognize and track shopper behavior [consumer interaction data] at a location or a plurality of locations (See Col. 2). See Fig. 20-21 for the vision sensors and areas of interest including entrance, checkout and exit can be covered by Wi-Fi sensors. Also, Fig. 22 shows an example of partial video and partial mobile coverage configuration. In this configuration, areas of interest 1902A-B including entrance, checkout, and exit can be covered by overlapping Wi-Fi and vision sensors. The camera deployment captures a constant stream of images. From the stream of images, multiple image recognition modules such as a visual feature extractor, body feature extractor face detector, etc. are used to detect and create shopper data (See Cols. 7-8). The Shopper Behavior Trackers for each retail location (see embodiments 302, 304, and 306) can track shoppers from the moment they enter the store to the time they exit. Data created by Shopper Behavior Trackers at each location can be stored in the Shopper DB, which aggregates and stores the data across all channels (See Col. 5). In-store behavior analytics measure the behavior of shoppers to provide a measurement on how category and brand buying decisions being made.  Shoppers’s trajectory and decisions to purchase an item at-shelf or pre-shelf can be tracked. Tracking shoppers is presented for tracking shoppers one at a time, the tracking to produce aggregated results across many shoppers can occur for all shoppers, over time. Data can be collected from a single location, or across many locations, and then aggregated into the Shopper Database (Shopper DB) for further analysis (See Col. 6). See Fig. 27 for specific shopper actions being recorded.);

f)	types of physical actions in the aggregated action event data (Hershey: Figs. 2-6 and Col. 4-7 and 30: Tracking shoppers is presented for tracking shoppers one at a time, the tracking to produce aggregated results across many shoppers can occur continuously, for all shoppers, over time. Data can be collected from a single location, or across many locations, and then aggregated into the Shopper Database for further analysis, where measurements and metrics can be derived based on a product or brand. Specifically, the shopper measurements and metrics can include per-week and per-month frequency [over time] of shopping visits to a store or to all stores, per-category and per-store time spent, per-category and per-store money spent, etc. The measurements and metrics for the shopper are collected based on a collection of physical and contextual attributes. The contextual attributes can describe any interactions made between a shopper and the surrounding marketing elements of a store such as displays and items, for example, visual attention, physical contact, and more high-level various shopping actions including comparing products, reading labels, waiting in a line, etc. [set of consumer actions].);  

g)	program instructions to aggregate the consumer actions by type of physical action over time, thereby producing to produce aggregated action event data (Hershey: Figs. 2-6 and Col. 4-7 and 30: Tracking shoppers is presented for tracking shoppers one at a time, the tracking to produce aggregated results across many shoppers can occur continuously, for all shoppers, over time. Data can be collected from a single location, or across many locations, and then aggregated into the Shopper Database for further analysis, where measurements and metrics can be derived based on a product or brand. Specifically, the shopper measurements and metrics can include per-week and per-month frequency [over time] of shopping visits to a store or to all stores, per-category and per-store time spent, per-category and per-store money spent, etc. The measurements and metrics for the shopper are collected based on a collection of physical and contextual attributes. The contextual attributes can describe any interactions made between a shopper and the surrounding marketing elements of a store such as displays and items, for example, visual attention, physical contact, and more high-level various shopping actions including comparing products, reading labels, waiting in a line, etc. [set of consumer actions].);  

h)	program instructions to calculate an implicit popularity number for the product based on the aggregated action event data (Hershey: Fig. 33 and 34 Col. 26-28: The Shopper DB can store aggregated shopper trajectory, behavior, and transaction (PoS) data for each tracked shopper. This can include Shopper Behavior Data such as certain collected metrics, as well as the list of Trip Vectors. Shopper Behavior Data can include the determination of whether the shopper decided on a particular product pre-shelf or at-shelf. The contents of the Shopper DB can be aggregated over all shoppers, and the data made available to the Analytics Generation module for further analysis. The shopper data from the Shopper DB can calculate derivable metrics such as Brand/Product affinity [popularity].); and 

Hershey does not explicitly disclose, however Schiffman discloses:

c)	a product display device adapted to display a display category thereon at the retail location (Schiffman: Figs. 16-17 and ¶0045-0050: A server may collect product interaction data from a variety of retail establishments. Media content and the product interaction data are analyzed. One analysis may form marketing data. The server may initiate the display of media content by downloading media content to an interactive product display at a retail establishment [at the retail location]. The marketing data may characterize the popularity of a given product relative to other products on display at an interactive product display.)

e)	the physical actions including stretching a hand toward the product (Schiffman: ¶0053-0055: The method utilizes a video camera as a three dimensional sensor which enables definitive sensing of the users interaction with the products on display. In particular, the three dimensional sensor enables the system to detect user interaction such as, if a user's hand is far above a product, near a product or touching a product.).

k)	send to the product display device at the retail location (Schiffman: Figs. 16-17 and ¶0045-0050: A server may collect product interaction data from a variety of retail establishments. Media content and the product interaction data are analyzed. One analysis may form marketing data. The server may initiate the display of media content by downloading media content to an interactive product display at a retail establishment [at the retail location]. The marketing data may characterize the popularity of a given product relative to other products on display at an interactive product display.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Hershey with Schiffman’s display based on product analytics because the references are analogous/compatible, since each is directed toward features of analyzing and rating products, and because incorporating with Schiffman’s display based on product analytics in Hershey would have served Hershey’s pursuit of effectively displaying the analyzed shopper data (See Hershey, Col. 32); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Hershey does not explicitly disclose, however Hurewitz discloses:

i)	determine an emotion based on the … aggregated action event data for the product; and i)	selects… the emotion (Hurewitz: ¶0029 and 0087: Sensors are located near physical products to track and record the customer interacting with the physical product, via skeletal joint movement or facial expressions of the customer. Product interaction data is collected and aggregated for the physical products to determine the emotions of the customers.); 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Hershey with Hurewitz determinations of shopper behavior because the references are analogous/compatible, since each is directed toward features of analyzing shopper behavior, and because incorporating with Hurewitz determinations of shopper behavior in Hershey would have served Hershey’s pursuit of effectively analyzing shopper behavior (See Hershey, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Hershey does not explicitly disclose, however Siegel discloses:

Hershey does not explicitly disclose, however Siegel discloses:

j)	program instructions to select an emoticon associated … emotion (Siegel: Figs. 7A-8B and Cols. 10-13 and 15: The index generator obtains weight factors applied to actions related to an item for determining a rating/ ranking of an item. See Figs. 7A-8B whereas displayed items are ranked providing a numeral for the rated value (i.e. embodiments 832-836), a symbolic star rating to show the rated index (i.e. embodiments 830, 840), an associated emoji representative of the rating (i.e. embodiments 702A-702E). See Fig. 4 lines 57-67, where the above symbolic rating displayed is associated with the popularity number may also be smiley faces [emoticons associated with an emotion] or other icons. Examiner notes that the customer satisfaction rating determined in Siegel provides a measure of popularity for the item analyzed (See Col. 13 of Siegel).).

k)	program instructions to send the display category to the product display device at the retail location based on the implicit popularity number, wherein the display category includes the emoticon (Siegel: Figs. 7A-8B and Cols. 10-13 and 15: The index generator obtains weight factors applied to actions related to an item for determining a rating/ ranking of an item. See Figs. 7A-8B whereas displayed items are ranked providing a numeral for the rated value (i.e. embodiments 832-836), a symbolic star rating to show the rated index (i.e. embodiments 830, 840), an associated emoji representative of the rating (i.e. embodiments 702A-702E). Examiner notes that the customer satisfaction rating determined in Siegel provides a measure of popularity for the item analyzed (See Col. 13 of Siegel).).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Hershey with Siegel’s display of product ratings because the references are analogous/compatible, since each is directed toward features of analyzing and rating products, and because incorporating with Siegel’s display of product ratings in Hershey would have served Hershey’s pursuit of effectively displaying the analyzed shopper data (See Hershey, Col. 32); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Hershey does not explicitly disclose, however Agara discloses:

f)	 program instructions to apply different predetermined weights to each of the respective types of… actions in the aggregated action event data, thereby producing weighted aggregated action event data related to the product (Agara: Fig. 6 and ¶0103-0111 and 0117-0122: The action types of the events in the shopping phase may be aggregated. A raw score may be a calculation of a shopper’s phase. The calculation may be based on the events in the shopping phases and the event weight associated with the event. The event weigh refers to a weighting factor associated with a particular event. For example, certain event, such as RemoveFromCart, may contribute less to the journey to purchase compared to other events such as ResearchProduct. Therefore, to account for such difference, an event weight may be assigned to each particular event and used as a weighting factor to calculate the raw score. See the weighted aggregated score mathematical calculation in ¶0118-0122.).

g)	weighted aggregated action event data (Agara: Fig. 6 and ¶0103-0111 and 0117-0122: The action types of the events in the shopping phase may be aggregated. A raw score may be a calculation of a shopper’s phase. The calculation may be based on the events in the shopping phases and the event weight associated with the event. The event weigh refers to a weighting factor associated with a particular event. For example, certain event, such as RemoveFromCart, may contribute less to the journey to purchase compared to other events such as ResearchProduct. Therefore, to account for such difference, an event weight may be assigned to each particular event and used as a weighting factor to calculate the raw score. See the weighted aggregated score mathematical calculation in ¶0118-0122.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Hershey with Agara’s weighted calculations of shopper behavior because the references are analogous/compatible, since each is directed toward features of analyzing and rating shopper behavior, and because incorporating with Agara’s weighted calculations of shopper behavior in Hershey would have served Hershey’s pursuit of effectively analyzing shopper behavior (See Hershey, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 16, Hershey in view of Schiffman in further view of Agara in even further view of Hurewitz in even further view of Siegel discloses the system of claim 14, further comprising: program instructions to determine a product category of the product and program instructions to determine that one or more of the set of consumer actions are key performance indicators for the product category, wherein the calculating the implicit popularity number is based on only the aggregate action event data for the key performance indicators (Hershey: Fig. 17, 26-29 and Col. 16, 22-24: Given shopper profile data, shopper trajectory data (data on shopper actions as the shopper navigates through a store) is associated with point of sale data (specifically, the contents of the shopper database can be aggregated over all shoppers for analysis). Categories of items purchased by a shopper are retrieved and the location of the identified categories of the items are mapped to the store layout. In the determination of the pre-shelf or at-shelf decision factor, product category factors can be considered, such as shopping time a shopper spends shopping in a particular category, number of products per category, etc.  [key performance indicators]. From these decision factors, a brand or product affinity [popularity number] can be calculated from how often a shopper purchases a brand or product compared to other brands or products in a particular category.).

As per Claim 17, Hershey in view of Schiffman in further view of Agara in even further view of Hurewitz in even further view of Siegel discloses the system of claim 16.

 Hershey does not explicitly disclose, however Siegel discloses program instructions to wherein the applying… weights to the … types of physical actions comprises applying weights to the key performance indicators, such that the implicit popularity number is based on weighted key performance indicators (Siegel: Fig. 6A-6B and Cols. 10-12: The index generator obtains weight factors applied to actions related to an item for determining a rating of an item. Weight factors can be applied to a favorable or unfavorable reviews, a customer returning an item [physical action], or a customer refund. This information is aggregated to determine a rating (see embodiment 610 in Fig. 6B). Examiner notes that the customer satisfaction rating determined in Siegel provides a measure of popularity for the item analyzed (See Col. 13 of Siegel).)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Hershey with Siegel’s display of product ratings because the references are analogous/compatible, since each is directed toward features of analyzing and rating products, and because incorporating with Siegel’s display of product ratings in Hershey would have served
Hershey’s pursuit of effectively displaying the analyzed shopper data (See Hershey, Col. 32); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Hershey does not explicitly disclose, however Agara discloses applying different weights to the respective types of actions (Agara: Fig. 6 and ¶0104-0105: A raw score may be a calculation of a shopper’s phase. The calculation may be based on the events in the shopping phases and the event weight associated with the event. The event weigh refers to a weighting factor associated with a particular event. For example, certain event, such as RemoveFromCart, may contribute less to the journey to purchase compared to other events such as ResearchProduct. Therefore, to account for such difference, an event weight may be assigned to each particular event and used as a weighting factor to calculate the raw score.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Hershey with Agara’s weighted calculations of shopper behavior because the references are analogous/compatible, since each is directed toward features of analyzing and rating shopper behavior, and because incorporating with Agara’s weighted calculations of shopper behavior in Hershey would have served Hershey’s pursuit of effectively analyzing shopper behavior (See Hershey, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 18, Hershey in view of Schiffman in further view of Agara in even further view of Hurewitz in even further view of Siegel discloses the system of claim 14.

Hershey does not explicitly disclose, however Siegel discloses wherein the display category further includes at least one selected from the group consisting of: the implicit popularity number, a symbolic rating associated with the implicit popularity number, and combinations thereof (Siegel: Figs. 7A-8B and Cols. 11-13 and 15: See Figs. 7A-8B whereas displayed items are ranked providing a numeral for the rated value (i.e. embodiments 832-836), a symbolic star rating to show the rated index (i.e. embodiments 830, 840), an associated emoji representative of the rating (i.e. embodiments 702A-702E). Examiner notes that the customer satisfaction rating determined in Siegel provides a measure of popularity for the item analyzed (See Col. 13 of Siegel).).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Hershey with Siegel’s display of product ratings because the references are analogous/compatible, since each is directed toward features of analyzing and rating products, and because incorporating with Siegel’s display of product ratings in Hershey would have served
Hershey’s pursuit of effectively displaying the analyzed shopper data (See Hershey, Col. 32); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 19, Hershey in view of Schiffman in further view of Agara in even further view of Hurewitz in even further view of Siegel discloses the system of claim 14, further comprises program instructions to obtain real-time consumer interaction data in the form of sensor data from motion detecting sensors (Hershey: Fig. 19-21 and Cols. 2, 13 (lines 1-40), 18-19 and 24 (lines 4-12): A deployment of cameras and signal sensors continuously recognize and track shopper behavior [consumer interaction data] at a location or a plurality of locations. See Fig. 20-21 for the vision sensors and areas of interest including entrance, checkout and exit can be covered by Wi-Fi sensors. The vision sensors track a shopper and their current trajectory through the store, such that the shopper trajectory can indicate the direction a shopper moves (See 13 (lines 1-40) and 24 (lines 4-12). Also, Fig. 22 shows an example of partial video and partial mobile coverage configuration. In this configuration, areas of interest 1902A-B including entrance, checkout, and exit can be covered by overlapping Wi-Fi and vision sensors.).

As per Claim 20, Hershey in view of Schiffman in further view of Agara in even further view of Hurewitz in even further view of Siegel discloses the system of claim 14, further comprising program instructions to dynamically update the implicit popularity number on a periodic basis (Hershey: Figs. 2-6 and Col. 4-7, 25-28 and 30: Tracking shoppers is presented for tracking shoppers one at a time, the tracking to produce aggregated results across many shoppers can occur continuously, for all shoppers, over time. A Shopper Recognizer module can use the shopper profile data to determine if it matches an existing shopper profile data. If a shopper has existing profile data, a Shopper Profile Merger module can retrieve the new shopper profile data to merge and update the existing shopper profile data. Updated data (the accepted input shopper profile data) can be collected from a single location, or across many locations, and then aggregated into the Shopper Database for further analysis, where measurements and metrics can be derived based on a product or brand. Specifically, the shopper measurements and metrics can include per-week and per-month frequency [over time] of shopping visits to a store or to all stores, per-category and per-store time spent, per-category and per-store money spent, etc. The measurements and metrics for the shopper are collected based on a collection of physical and contextual attributes. The contextual attributes can describe any interactions made between a shopper and the surrounding marketing elements of a store such as displays and items, for example, visual attention, physical contact, and more high-level various shopping actions including comparing products, reading labels, waiting in a line, etc. [set of consumer actions]. Specifically, such interactions can be used to determine a product or brand affinity [popularity number] (See ¶0028). Examiner notes that the metrics are computed according to the period of times in which new shopper profile data is inputted for analysis.);

Hershey does not explicitly disclose, however Schiffman discloses automatically send an updated display to the product display device based on the update (Figs. 16-17 and ¶0045-0050: A server may collect product interaction data from a variety of retail establishments. Media content and the product interaction data are analyzed. One analysis may form marketing data. The server may initiate the display of media content by downloading media content to an interactive product display at a retail establishment. The marketing data may characterize the popularity of a given product relative to other products on display at an interactive product display. See ¶0022 whereas the computing system updates the media on display based upon the received interactions.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Hershey with Schiffman’s display based on product analytics because the references are analogous/compatible, since each is directed toward features of analyzing and rating products, and because incorporating with Schiffman’s display based on product analytics in Hershey would have served
Hershey’s pursuit of effectively displaying the analyzed shopper data (See Hershey, Col. 32); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Hershey does not explicitly disclose, however Siegel discloses:

d)	a display category (Siegel: Figs. 7A-8B and Cols. 10-13 and 15: The index generator obtains weight factors applied to actions related to an item for determining a rating/ ranking of an item. See Figs. 7A-8B whereas displayed items are ranked providing a numeral for the rated value (i.e. embodiments 832-836), a symbolic star rating to show the rated index (i.e. embodiments 830, 840), an associated emoji representative of the rating (i.e. embodiments 702A-702E). Examiner notes that the customer satisfaction rating determined in Siegel provides a measure of popularity for the item analyzed (See Col. 13 of Siegel).).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Hershey with Siegel’s display of product ratings because the references are analogous/compatible, since each is directed toward features of analyzing and rating products, and because incorporating with Siegel’s display of product ratings in Hershey would have served
Hershey’s pursuit of effectively displaying the analyzed shopper data (See Hershey, Col. 32); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 21, Hershey in view of Schiffman in further view of Agara in even further view of Siegel discloses the method of claim 1.  

Hershey does not explicitly disclose, however Hurewitz discloses further comprising: determining, by the computing device, an emotion based on a … combination of the key performance indicators; and selecting, by the computing device… the emotion (Hurewitz: ¶0029 and 0087: Sensors are located near physical products to track and record the customer interacting with the physical product, via skeletal joint movement or facial expressions of the customer. Product interaction data is collected and aggregated for the physical products to determine the emotions of the customers.); 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Hershey with Hurewitz determinations of shopper behavior because the references are analogous/compatible, since each is directed toward features of analyzing shopper behavior, and because incorporating with Hurewitz determinations of shopper behavior in Hershey would have served Hershey’s pursuit of effectively analyzing shopper behavior (See Hershey, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Hershey does not explicitly disclose, however Siegel discloses a weighted combination of key performance indicators and selecting, by the computing device, an emoticon associated with the emotion, wherein the display category comprises the emoticon (Siegel: Figs. 7A-8B and Cols. 10-13 and 15: The index generator obtains weight factors applied to actions related to an item for determining a rating/ ranking of an item. See Figs. 7A-8B whereas displayed items are ranked providing a numeral for the rated value (i.e. embodiments 832-836), a symbolic star rating to show the rated index (i.e. embodiments 830, 840), an associated emoji representative of the rating (i.e. embodiments 702A-702E). See Fig. 4 lines 57-67, where the above symbolic rating displayed is associated with the popularity number may also be smiley faces [emoticons associated with an emotion] or other icons. Examiner notes that the customer satisfaction rating determined in Siegel provides a measure of popularity for the item analyzed (See Col. 13 of Siegel).).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Hershey with Siegel’s display of product ratings because the references are analogous/compatible, since each is directed toward features of analyzing and rating products, and because incorporating with Siegel’s display of product ratings in Hershey would have served Hershey’s pursuit of effectively displaying the analyzed shopper data (See Hershey, Col. 32); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hershey et al. (US Patent, 10,354,262, hereinafter referred to as Hershey) in view of Schiffman et al. (US Patent Application Publication, 2014/0164190, hereinafter referred to as Schiffman) in further view of Agara et al. (US Patent Application Publication, 2015/0348059, hereinafter referred to as Agara) in even further view of Siegel (US Patent, 7,814,029) in even further view of Paul (US Patent Application Publication, 2012/0226586).

As per Claim 23, Hershey in view of Schiffman in further view of Agara in even further view of Siegel discloses the method of claim 22.

Hershey does not explicitly disclose, however Schiffman discloses wherein the product and the second product have a same product category… and the display category of the product is different from the display category of the second product (Schiffman: Fig. 15 and ¶0038-0044: Analytics data for how often a given product is touched is aggregated and displayed. See Fig. 15 where the product category is selected for analytics (i.e. the product category for each analyzed product is Spring Shoes). However, Fig. 15 also shows a different shoe in each display category.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Hershey with Schiffman’s display based on product analytics because the references are analogous/compatible, since each is directed toward features of analyzing and rating products, and because incorporating with Schiffman’s display based on product analytics in Hershey would have served
Hershey’s pursuit of effectively displaying the analyzed shopper data (See Hershey, Col. 32); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Hershey does not explicitly disclose, however Paul discloses the digital product display device is located on the product, the second digital product display device is located on the second product (Paul: ¶0061-0064: For physical products for sale corresponding merchandise information may be displayed on a display physically attached to the product. See ¶0035 of the Applicant’s Specification where a product display is merely attached to the physical product).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Hershey with Paul’s display product marketing information because the references are analogous/compatible, since each is directed toward features of recognizing consumer interaction with a product, and because incorporating with Paul’s display product marketing information in Hershey would have served Hershey’s pursuit of effectively utilizing market delivering stimuli (See Hershey, Col. 28-29); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 24, Hershey in view of Schiffman in further view of Agara in even further view of Siegel discloses the method of claim 23.

Hershey does not explicitly disclose, however Agara discloses the method of claim 23, wherein the product category is an appliance (Agara: See Fig. 7 and ¶0078: A product category may be a product unit such as a refrigerator.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Hershey with Agara’s shopper behavior and shopper categories because the references are analogous/compatible, since each is directed toward features of analyzing and rating shopper behavior, and because incorporating with Agara’s shopper behavior and shopper categories in Hershey would have served Hershey’s pursuit of effectively analyzing shopper behavior (See Hershey, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334.  The examiner can normally be reached on 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALLISON MICHELLE NEAL
Examiner
Art Unit 3683


/TIMOTHY PADOT/Primary Examiner, Art Unit 3683